Title: From James Madison to Thomas Jefferson, 17 September 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Sepr. 17. 1801
I make use of the oppy. by Mr. Davis to forward you the contents of the weekly packet recd yesterday from the Office of State. Having had time scarcely to read some of the communications, I am unable, if there were occasion, to submit comments on them. Mr. Wagner writes that Mr. Graham left Washington on saturday last with the papers relating to the Mission of Mr. Livingston, and was to be with me on monday evening past. As he is not yet arrived, I think it not unprobable that he may have gone by to Monticello with an intention to take me in his way back. I inclose a letter from Genl. Gates, concurring in the recommendations of Mr. Davis.
Mr. Graham has this moment arrived, and has brought me sundry documents some of which I am obliged to sign without reading, as they will be subject to your revision, and I shd. otherwise lose the oppy. by Mr. Davis. Mr. Graham declines proceeding further than Orange. The inclosed very confidential letter from DW. Clinton was brought by Mr. G. very apropos to be forwarded to you. Adieu Yrs. most affy. & repy.
James Madison
I send a newspaper copy of the French Convention.
 

   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 17 Sept.


   Letter not found.


   Clinton to JM, 3 Sept. 1801.

